Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 1 of 111




     Exhibit A
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 2 of 111




               EXHIBIT "A"
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 3 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 4 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 5 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 6 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 7 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 8 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 9 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 10 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 11 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 12 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 13 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 14 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 15 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 16 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 17 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 18 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 19 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 20 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 21 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 22 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 23 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 24 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 25 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 26 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 27 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 28 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 29 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 30 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 31 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 32 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 33 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 34 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 35 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 36 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 37 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 38 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 39 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 40 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 41 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 42 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 43 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 44 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 45 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 46 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 47 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 48 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 49 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 50 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 51 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 52 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 53 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 54 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 55 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 56 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 57 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 58 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 59 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 60 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 61 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 62 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 63 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 64 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 65 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 66 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 67 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 68 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 69 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 70 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 71 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 72 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 73 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 74 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 75 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 76 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 77 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 78 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 79 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 80 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 81 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 82 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 83 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 84 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 85 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 86 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 87 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 88 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 89 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 90 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 91 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 92 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 93 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 94 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 95 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 96 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 97 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 98 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 99 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 100 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 101 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 102 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 103 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 104 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 105 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 106 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 107 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 108 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 109 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 110 of 111
Case 20-15173-RAM   Doc 37-1   Filed 05/20/20   Page 111 of 111
